Title: General Orders, 18 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Tuesday August 18th 1778.
            Parole Cadwallader—C. Signs Concord Crosswicks.
            
          
          A board of General Officers to consist of Majr General McDougall, Brigadiers General
            Parsons and Knox to sit tomorrow morning at ten ôClock at Genl Smallwood’s large Marquee
            to hear the Claims of the Officers in the Maryland Line respecting their Rank and to
            make such Arrangement of the same as they shall think right which they are to report to
            the Commander in Chief—In order to facilitate the business, three officers are to be
            chosen by that line out of those who were in the Regiment formerly commanded by General
            Smallwood, the Independent Companies and Flying Camp, to attend the board and represent
            the Claims and Pretensions of the Rest who have been respectively promoted from those
            Corps into the present Battalions from that State.
          
          The Commander in Chief will also lay such Papers before the board as have been
            transmitted to him by the State upon the subject; and they will besides call upon such
            Persons as they may judge necessary to give Information on the Points in question.
          Lieutenant John Potter is appointed Pay-Master in Colonel Wood’s Regiment of
              Militia.
        